FLETCHER, Judge.
James Jefferson appeals from the denial of his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.853. We reverse.
The trial court dismissed Jefferson’s rule 3.853 petition as untimely filed, relying on the state’s response that such motions must be filed within two years of the date of conviction or affirmance of conviction on appeal. As Jefferson’s conviction was affirmed on March 10, 1999, the state argued that his time for filing a 3.853 *583motion expired on March 10, 2001. The state is incorrect.
On May 20, 2004, legislation was enacted to extend the deadline for filing a DNA testing petition to October 1, 2005, and the Florida Supreme Court accordingly promulgated amendments to rule 3.853 which extended the deadline for filing such petitions from two years to four years from date of conviction, date the conviction was affirmed on appeal, date post-conviction counsel is appointed, or by October 1, 2005. Amendments to Florida Rule of Criminal Procedure 3.858(d)(1)(A), 884 So.2d 934 (Fla.2004). Thus, Jefferson’s November 21, 2004 petition for post-conviction DNA testing was, indeed, timely filed.
We therefore reverse the order denying rule 3.853 relief based on an incorrect procedural bar, and remand for the trial court to address the merits of Jefferson’s rule 3.853 petition.
Reversed and remanded.